                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION


Michael Kelley, et al.,                                      Case No. 3:18CV1774

                          Plaintiff

                v.                                            ORDER

Insys Therapeutics, Inc., et al.,

                          Defendant


        This is a products liability case.

        Plaintiff Michael Kelley (Michael) sustained serious injuries when he overdosed on a

prescription opioid, Subsys, which he used to treat lower back pain, knee pain, and carpal tunnel

syndrome. He and his wife, plaintiff Julie Kelley (Julie) sue defendants Insys Therapeutics, Inc.,

Insys Pharma, Inc., and Insys Manufacturing, LLC, which manufactured Subsys.

        Subsys is primarily prescribed to treat cancer pain, but plaintiffs allege that defendants

encouraged using Subsys for the “off-label” purpose of treating general pain. This is so, plaintiffs

claim, even though defendants knew Subsys could cause dangerous side effects and was highly

addictive.

        Plaintiffs raise thirteen claims against defendants. Their claims include statutory and

common-law strict liability claims and common-law claims for negligence, negligent

misrepresentation, fraud, false advertising, and unjust enrichment. Plaintiffs also allege that




                                                  1
defendants violated the Ohio Consumer Sales Practices Act. 1 Finally, Julie asserts claims for loss

of consortium and negligent infliction of emotional distress. 2

         Jurisdiction is proper under 26 U.S.C. § 1332.

         Now pending is defendants’ motion to dismiss (Doc. 6). For the reasons that follow, I

grant the motion in part and deny it in part.

                                              Background

         Michael began taking Subsys in September, 2013, when his pain management doctor

recommended the drug to treat the pain in his lower back and knee and his carpal tunnel pain.

(Doc. 1-2 at 3, ¶ 9). The doctor, whom Michael began seeing in 2008, prescribed Subsys to

supplement his then-current treatment. That treatment included other opioids and injection

therapy. (Doc. 1-2 at 3, ¶ 7-8).

         Subsys is a potent painkiller. It is a fentanyl spray that, plaintiffs allege, is stronger than

morphine and heroin. (Id. at 3, ¶ 10). In January, 2012, the FDA approved Subsys “for the

management of breakthrough cancer pain in patients 18 years of age or older who are already

receiving and tolerant to opioid therapy for their underlying cancer pain.” (Id. at 4, ¶ 11).

Michael’s prescription, then, was for an “off-label” (i.e., not FDA approved) use.

         Plaintiffs allege that defendants knew that non-cancer patients could suffer serious side

effects from Subsys and become addicted to it. (Doc. 1-2 at 4, ¶ 12). They further allege that,

despite this knowledge, defendants “push[ed]” the drug on non-cancer patients and “paid




1
    For brevity, I refer to this claim as the “consumer protection claim” or the “OCSPA claim.”
2
  Plaintiffs also assert a punitive damages claim in their complaint but acknowledge in their
opposition brief that “a cause of action for ‘Punitive Damages’ is generally not considered a
stand alone claim under Ohio law.” (Doc. 12 at 18). I therefore dismiss that claim without
prejudice to plaintiffs’ right to seek to recover such damages in further proceedings.
                                                    2
Doctors . . . thousands of dollars to promote Subsys® at speaking engagements that were a

‘sham.’” (Id. at 6, ¶¶ 26, 28).

        Michael was “highly dependent” on Subsys. (Id. at 4-5, ¶ 19). On or about July 21, 2016,

Julie found him “unresponsive with respiratory failure in their home” from an accidental Subsys

overdose. (Id. at 5, ¶ 20). Emergency response personnel gave Michael two doses of Narcan and

intubated him. (Id.).

        Michael was hospitalized in intensive care after the overdose until August, 2016. (Id. at 5,

¶ 22). The overdose caused him “acute respiratory failure,” requiring ventilator treatment. (Id. at

5, ¶ 21). He also suffered “hypoxia, aspiration pneumonia, renal failure, multiorgan system

failure, liver failure, altered mental status, and stroke.” (Id.). Hospital personnel took Michael off

Subsys, causing him “painful withdrawal symptoms.” (Id.).

                                        Standard of Review

        To survive a motion to dismiss, a complaint “must contain sufficient factual matter,

accepted as true, to state a claim that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. At this stage, I must “draw all reasonable inferences in favor of [plaintiffs].”

Courtright v. City of Battle Creek, 839 F.3d 513, 520 (6th Cir. 2016).

                                              Analysis

                                       I. FDCA Preemption

        Defendants argue that the Food, Drug, and Cosmetic Act (FDCA), 21 U.S.C. §§ 301, et

seq., impliedly preempts plaintiffs’ claims. (Doc. 6-1 at 5-12).




                                                  3
       The FDCA regulates, among other things, prescription drugs. The statute provides that

“all . . . proceedings for the enforcement, or to restrain violations of” the FDCA “shall be by and

in the name of the United States.” 21 U.S.C. § 337(a). Accordingly, “[t]he FDCA leaves no

doubt that it is the Federal Government rather than private litigants who is authorized to file suit

for noncompliance with its substantive provisions.” Loreto v. Procter & Gamble Co., 515 Fed.

App’x 576, 579 (6th Cir. 2013) (quoting Buckman Co. v. Plaintiffs’ Legal Committee, 531 U.S.

341, 349 n.4 (2001) (internal quotations omitted)); see also Warstler v. Medtronic, Inc., 238 F.

Supp. 3d 978, 991 (N.D. Ohio 2017) (Carr, J.).

       The FDCA, then, impliedly preempts “state-law claim[s that are] in substance (even if

not in form) a claim for violating the FDCA.” Loreto, supra, 515 Fed. App’x at 579 (internal

quotations and citation omitted). “If [a] claim would not exist in the absence of the FDCA, it is

impliedly preempted.” Id. (citing Buckman, supra, 531 U.S. at 353). “[S]avvy plaintiffs” cannot

usurp the FDA’s exclusive enforcement authority by “label[ing] as arising under a state law for

which there exists a private enforcement mechanism a claim that in substance seeks to enforce

the FDCA.” Id.

       Defendants assert that plaintiffs’ claims, in substance, seek redress for FDCA violations.

(See Doc. 6-1 at 7). Plaintiffs respond that their claims arise under state law and, therefore, are

not preempted. (Doc. 12 at 4-8).

                        A. The FDCA Impliedly Preempts Claims Based
                            Solely on Off-Label Use and Promotion

       Defendants argue that plaintiffs’ claims are preempted because they arise out of

Michael’s “off-label” use of Subsys to treat non-cancer pain. (Doc. 6-1 at 7-12).

       “The concept of ‘off-label use and promotion’ is derived from and defined by the FDCA

regulatory system and has no state-law equivalent.” McDaniel v. Upsher-Smith Pharms., Inc.,

                                                  4
229 F. Supp. 3d 707, 711 (W.D. Tenn. 2017) (quoting Hafer v. Medtronic, Inc., 99 F. Supp. 3d

844, 857 (W.D. Tenn. 2015)); accord Thorn v. Medtronic Sofamor Danek, USA, Inc., 81 F.

Supp. 3d 619, 628 (W.D. Mich. 2015). 3 Accordingly, “any claim based solely on off-label

promotion is impliedly preempted.” McDaniel, supra, 229 F. Supp. 3d at 711 (emphasis added).

        This is not to say, however, that all claims involving allegations of off-label promotion

are preempted. If independent state law grounds support such claims, the FDCA does not

preempt them. See, e.g., Arters v. Sandoz, Inc., 921 F. Supp. 2d 813, 819-20 (S.D. Ohio 2013); In

re Nat’l Prescription Opiate Litig., 2018 WL 4895856, *23-24 (N.D. Ohio) (Ruiz, M.J.); report

and recommendation adopted as to preemption analysis, 2018 WL 6628898 (N.D. Ohio)

(Polster, J.).

        Defendants assert that plaintiffs seek to hold defendants liable for promoting Subsys for

off-label use. (Doc. 6-1 at 7-12). Plaintiffs respond that their claims are not “for off-label

marketing” but “allege [that] Defendants engaged in off-label marketing within the context of

garden variety state law claims.” (Doc. 12 at 9).




3
 Plaintiffs argue that cases involving medical devices and generic drugs do not apply where, as
here, the subject product is a brand-name drug. I disagree. Notably, in Loreto, supra (which
plaintiffs cite), a name-brand drug case, the Sixth Circuit relied on a medical device case, Riley v.
Cordis Corp., 625 F. Supp. 2d 769 (D. Minn. 2009), interpreting the Supreme Court’s decision in
Buckman, 531 U.S. 341. (See Doc. 12 at 10 (citing 515 Fed. App’x 576)). Moreover, plaintiffs
argue that “this case is like Arters v. Sandoz Inc., 921 F. Supp. 2d 813 (S.D. Ohio 2013),” a
generic drug case. (Doc. 12 at 11 (citing id.)). Plaintiffs cannot at the same time argue that
generic drug and medical device cases do not apply and cite such cases in support of their
opposition.

Plaintiffs also argue that the Supreme Court’s decision in Wyeth v. Levine, 555 U.S. 555 (2009)
applies in this case. I disagree. In Wyeth, the Court held that the FDCA does not preempt
products liability claims based on inadequate warnings on brand name drugs’ labels. But that
case did not take up the narrower issue of whether such claims are preempted when they allege
that a manufacturer failed to warn of the dangers of a drug’s off-label use.


                                                    5
       As discussed infra, both parties paint with too broad a brush. Although some of plaintiffs’

claims are solely for off-label promotion and are preempted, independent state-law grounds

support others, which survive plaintiffs’ motion to dismiss.

                     B. The FDCA Preempts Plaintiffs’ Negligence Claim

       The FDCA preempts plaintiffs’ negligence claim (Count one) because it alleges that

defendants breached a duty by selling Subsys “in an ‘off-label’ manner . . . rather than for uses

approved by the FDA.” See McDaniel, supra, 229 F. Supp. 3d at 712-13 (dismissing negligence

and negligence per se claims).

       The court in McDaniel dismissed plaintiffs’ negligence and negligence per se claims as

relying solely on off-label promotion. Id. Similarly, the court in Thorn, supra, dismissed

negligence and gross negligence claims based on the defendant’s “fail[ure] to refrain from

promoting off-label use of” its device. 81 F. Supp. 3d at 629-30.

       Here, plaintiffs allege that defendants breached a duty by “promot[ing] . . . Subsys®” for

purposes other than “management of breakthrough cancer pain.” (Doc. 1-2 at 7, ¶¶ 34-35). The

FDCA preempts this claim because, in substance, it seeks recovery for off-label promotion. See

McDaniel, supra, 229 F. Supp. 3d at 712-13; Thorn, supra, 81 F. Supp. 3d at 629-30.

               C. The FDCA Preempts Plaintiffs’ Inadequate Warning Claims

       The FDCA likewise preempts plaintiffs’ claims for strict liability due to inadequate

warning (Counts three and four).

       First, Count three, in part, relies on an allegation that “Defendants failed to provide

proper and full information as to the safety of Subsys® to the U.S. Food and Drug

Administration.” (Doc. 1-2 at 11, ¶ 59). The FDCA clearly preempts such “fraud-on-the-FDA

claims under state tort law.” Buckman, supra, 531 U.S. at 348.



                                                 6
       Further, plaintiffs’ claims rely on alleged “representations and omissions during off-label

promotion.” See Thorn, supra, 81 F. Supp. 3d at 625-28. In Thorn, the court held that the FDCA

preempted plaintiffs’ claim that defendants “‘fail[ed] to warn physicians and the public in

general of the dangers of off-label use.’” 81 F. Supp. 3d at 625-28 (quoting complaint); see also

Aaron v. Medtronic, Inc., 209 F. Supp. 3d 994, 1011 (S.D. Ohio 2016) (dismissing similar

failure-to-warn claims).

       Here, too, plaintiffs allege that defendants “fail[ed] to warn of the increased risks and

danger of harm inherent in Subsys for individuals without cancer,” that is, those using Subsys for

an off-label purpose. (Doc. 1-2 at 11, ¶ 61; see also id. at 12, ¶¶ 67-68). The FDCA, therefore,

preempts the inadequate warning claims. See Thorn, supra, 81 F. Supp. 3d at 625-28; see also

Aaron, supra, 209 F. Supp. 3d at 1011 (dismissing similar failure-to-warn claim). 4

          D. The FDCA Does Not Preempt Plaintiffs’ Negligent Misrepresentation,
         Fraud, Consumer Protection, False Advertising, and Design Defect Claims

       The FDCA does not, however, preempt plaintiffs’ negligent misrepresentation, fraud,

consumer protection, and false advertising claims. Those claims rely on the independent ground

that defendants “promoted [Subsys] in a fraudulent . . . way.” See Arters, supra, 921 F. Supp. 2d

at 819-20.

       The court in Arters held that the FDCA did not preempt plaintiffs’ fraud and other claims

because those claims alleged more than off-label promotion. Id. Likewise, the court in In re

National Prescription Opiate Litigation, supra, held that the FDCA did not preempt claims



4
  Plaintiffs’ third cause of action begins by alleging that Subsys, irrespective of how it is used,
posed a risk of serious harm and that defendants failed to warn consumers of such harm. (See
Doc. 1-2 at 10, ¶¶ 54-58). The remainder of that claim, however, makes clear that it is about off-
label use only: “Defendants’ failure to warn of the increased risks and danger of harm inherent in
Subsys® for individuals without cancer, as described above, created an unreasonable danger to
users of this product.” (Id. at 11, ¶ 61 (emphasis added)).
                                                 7
alleging “that Defendants misrepresented the risks associated with off-label opioid use.” 2018

WL 4895856 at *23.

         Plaintiffs similarly allege more than off-label promotion. Indeed, they claim that

defendants: “willfully deceived” plaintiffs and others “as to the health risks and consequences of

the use of Subsys®,” “failed to disclose material facts regarding the safety of Subsys®,” and

misrepresented its appropriate use. (Doc. 1-2 at 8, ¶ 42; see also id. at 17, 19-20, ¶¶ 91, 105,

110). Accordingly, the FDCA does not preempt the negligent misrepresentation, fraud, consumer

protection, and false advertising claims.

         The FDCA also does not preempt plaintiffs’ design defect claims because they allege

more than off-label promotion.

         In Arters, supra, the court held the FDCA did not preempt plaintiffs’ design defect claims

that alleged a breach of duty “to refrain from a selling a product that is . . . unreasonably

dangerous.” Compare 921 F. Supp. 2d at 818 with Aaron, supra, 209 F. Supp. 3d at 1011

(dismissing design defect claim that “rel[ied] on Defendants’ off-label promotion” only).

Likewise, here, plaintiffs claim that Subsys was defective because it was “unsafe in that [it]

caused serious injuries and death as a result of addiction and overdose,” whether used for on- or

off-label purposes. (Doc. 1-2 at 14, ¶ 76; see also id. at 15, ¶ 84). Accordingly, the FDCA does

not preempt plaintiffs’ design defect claims.

                               II. The Ohio Products Liability Act

         Defendants alternatively argue that the Ohio Products Liability Act (OPLA), Ohio Rev.

Code §§ 2307.71, et seq. abrogates plaintiffs’ common-law claims and their consumer protection

claim.




                                                  8
       “Sections 230707.71 to 2307.80 of the [Ohio] Revised Code are intended to abrogate all

common law product liability claims or causes of action.” Ohio Rev. Code. § 2307.71(B).

Products liability claims

       seek[] to recover compensatory damages from a manufacturer or supplier for
       death, physical injury to person, emotional distress, or physical damage to
       property other than the product in question, that allegedly arose from any of the
       following:
       (a) The design, formulation, production, construction, creation, assembly,
       rebuilding, testing, or marketing of that product;
       (b) Any warning or instruction, or lack of warning or instruction, associated with
       that product;
       (c) Any failure of that product to conform to any relevant representation or
       warranty.

Id. at 2307.71(A)(13)(a)-(c).

                         A. Plaintiffs’ Third and Fifth Causes of Action
                          Do Not Sufficiently Allege OPLA Violations

       First, plaintiffs admit that the OPLA abrogates their third and fifth causes of action for

strict products liability “to the extent not brought under the OPLA.” (Doc. 12 at 17). They do

not, however, respond to defendants’ argument that the “passing citation to the entire OPLA” at

the end of each of those counts is “fatal to those claims.” (Doc. 6-1 at 13-14).

       I agree with defendants that these two claims do not sufficiently allege OPLA violations.

       “Claims that are authorized by the OPLA should be pled with reference to the applicable

provision of the OPLA.” Kodger v. Zimmer Biomet Holdings, Inc., 2017 WL 4348997, *5 (N.D.

Ohio) (Gwin, J.) (internal quotations and citations omitted) (dismissing OPLA manufacturing

defect claim that cited design defect statute). I therefore dismiss plaintiffs’ third and fifth causes




                                                   9
of action because plaintiffs do not identify the applicable OPLA provisions but generally seek

relief “pursuant to . . . applicable state statutes.” (See Doc.1-2 at12 ¶ 65; id. at 14, ¶ 81). 5

                B. The OPLA Does Not Abrogate Plaintiffs’ Misrepresentation
                  Claims to the Extent They Allege Active Misrepresentation

        Next, defendants argue that “[t]he OPLA abrogates Plaintiffs’ fraud- and

misrepresentation-based claims.” 6 (Doc. 6-1 at 15 (internal citation omitted)).

        The OPLA “broadly defines product liability claims as including those where the alleged

injuries arise from the ‘formulation’ of the product or ‘any warning or instruction, or lack of

warning or instruction, associated with that product.’” Hogue v. Pfizer, Inc., 893 F. Supp. 2d 914,

917 (S.D. Ohio 2012) (quoting Ohio Rev. code. § 2307.71(A)(13)(b)). Accordingly, courts have

held that the OPLA abrogates failure to warn claims artfully pled as fraud or misrepresentation

claims. See, e.g., id.

        Plaintiffs’ misrepresentation claims allege that defendants “engaged in fraud by both

failing to disclose material facts and by actively misrepresenting information about [Subsys’s]

safety.” Stratford v. SmithKline Beecham Corp., 2008 WL 2491965, *8 (S.D. Ohio). I must




5
  Unlike the court in Kodger, supra, I do not grant plaintiffs leave to amend their complaint to
identify the applicable OPLA provisions. See 2017 WL 4348997 at *5. Plaintiffs’ fourth and
sixth causes of action raise parallel products liability claims under the respective OPLA
provisions. (See Doc. 1-2 at 12-13, ¶¶ 66-72; id. at 14-16, ¶¶ 82-88). Plaintiffs therefore suffer no
prejudice from my decision to dismiss the third and fifth causes of action. I note, however, that I
have dismissed plaintiffs’ third and fourth causes of action for strict liability due to inadequate
warning on FDCA-preemption grounds.

Further, in light of my findings herein, I decline to determine whether the learned intermediary
doctrine defeats plaintiffs’ claims that arise from a failure to warn. (See Doc. 6-1 at 16-17).
6
  These claims include counts two, seven, and nine for negligent misrepresentation, fraud, and
false advertising, respectively. I collectively refer to these claims as the “misrepresentation
claims.”


                                                   10
dismiss plaintiffs’ misrepresentation claims to the extent they rely on allegations that defendants

“failed to disclose” “the truth about Subsys®.” (See Doc. 1-2 at 17, ¶ 93; see also id. at 9, 20 ¶¶

45, 112). Stratford, supra, 2008 WL 2491965 at *8 (holding OPLA abrogated claims based on

“fraudulent omission”).

       But “the OPLA does not necessarily preclude all claims of fraud and misrepresentation.”

Id. at 918 (citing Stratford, supra, 2008 WL 2491965 at *8). Courts in this circuit have held that

such claims are viable where they are “based on a general duty not to actively deceive.” Id.

(citing Stratford, supra, 2008 WL 2491965 at *8; Glassner v. R.J. Reynolds Tobacco Co., 223

F.3d 343, 348-49 (6th Cir. 2000)).

       For example, in Hutchens v. Abbot Laboratories, Inc., 2016 WL 5661582, *12 (N.D.

Ohio) (Gwin, J.), the court held that the OPLA did not abrogate plaintiffs’ fraud claim “because

it allege[d] violation[s] of Defendants’ general duty not to deceive consumers and physicians.”

Specifically, plaintiffs claimed that defendants represented that their drug “was as safe or safer

than” other drugs in the same category and that it did not cause birth defects. Id. at *12.

       Similarly, an Illinois court applying Ohio law held that the OPLA did not abrogate a

fraudulent concealment claim where a dishwasher manufacturer “represent[ed] that the

dishwashers were safe for use.” Elward v. Electrolux Home Prods., Inc., 264 F. Supp. 3d 877,

896 (N.D. Ill. 2017).

       Finally, the court in Stratford, supra, explained that plaintiff’s fraud claim alleging that a

drug manufacturer “misrepresented the truth about [the drug’s] safety . . . [was] not necessarily

abrogated by the OPLA because [it] may implicate the more general duty not to deceive.” 2008

WL 2491965 at *8-9 (dismissing fraud claim for failure to plead with particularity).




                                                 11
        But there is some conflict on this issue. At least two courts in this Circuit have held that

the OPLA abrogated claims alleging affirmative misrepresentations where the claims were

“based upon a duty to warn.” See Johnson v. Eli Lilly & Co., 2015 WL 1120009, *2 (S.D. Ohio)

(dismissing fraudulent misrepresentation claim based on statements about drug’s safety in

promotional materials); Hendricks v. Pharmacia Corp., 2014 WL 2515478, *4 (S.D. Ohio)

(dismissing fraud and consumer protection claim based on statements about drug’s alleged risks).

        “Drawing reasonable inferences in Plaintiffs’ favor,” as I am required to do on a motion

to dismiss, plaintiffs’ misrepresentation claims allege, in part, that defendants violated a “general

duty not to deceive.” Elward, supra, 264 F. Supp. 3d at 896. Indeed, plaintiffs allege that

defendants affirmatively misrepresented Subsys’s safety and its appropriate use. (See, e.g., Doc.

1-2 at 8, ¶ 42; id. at 17, ¶ 91; id. at 20, ¶ 111). Accordingly, the OPLA does “not necessarily

abrogate[]” the misrepresentation claims to the extent they rely on these allegations of deception.

Stratford, supra, 2008 WL 2491965 at *8.

        The complaint does not, however, “state the time, place and context of the alleged

misrepresentations.” Id. at *8. (See, e.g., Doc. 1-2 at 8, ¶ 42; id. at 17, ¶ 91; id. at 20, ¶ 111).

Plaintiffs, therefore, have not met the requirement under Fed. R. Civ. P. 9(b) to plead fraud with

particularity. Accordingly, I dismiss the misrepresentation claims without prejudice to plaintiffs’

right file an amended complaint. See Stratford, supra, 2008 WL 2491965 at *8-9. 7




7
  Plaintiffs argue that the OPLA does not abrogate their negligence claim because it “concern[s]
active misrepresentation.” (Doc. 12 at 17). I decline to entertain this argument because I
dismissed that claim on FDCA preemption grounds. Consistent with this opinion, if plaintiffs file
an amended complaint, they may choose to include those “active misrepresentation” allegations
in their misrepresentation claims. (See Doc. 1-2 at 7, ¶¶ 36, 37).
                                                   12
                 C. The OPLA Does Not Abrogate Plaintiffs’ OCSPA Claim
                     to the Extent They Allege Active Misrepresentation

       Defendants also argue that I must dismiss plaintiffs’ claim under the Ohio Consumer

Sales Practices Act (OCSPA), Ohio Rev. Code §§ 1345.01, et seq., as “a product-liability claim

subject to OPLA preemption.” (Doc. 6-1 at 16) (collecting cases).

       “[T]he OPLA has . . . been held to preempt claims under the OCSPA, where the OCSPA

claims are primarily rooted in product liability claims.” Mitchell v. Proctor & Gamble, 2010 WL

728222, *4 (S.D. Ohio). The court in Mitchell, following a brief analysis, held that the OPLA

abrogated plaintiff’s OCSPA claims because they were “essentially products liability claims.”

2010 WL 728222 at *5.

       The OPLA unquestionably abrogates plaintiffs’ OCSPA claim to the extent it relies on

plaintiffs’ allegation that defendants failed to warn of Subsys’s “serious and dangerous side

effects.” Stratford, supra, 2008 WL 2491965 at *8. (See Doc. 1-2 at 19, ¶ 107).

       But neither Mitchell, supra, nor any of the cases defendants cite provides guidance about

how to determine whether an OCSPA claim is “primarily rooted in product liability claims.” See

2010 WL 728222 at *5. Nor do those cases discuss whether the OPLA abrogates OCSPA claims

alleging violations of a general duty not to deceive. The closest case is Blake v. Interneuron

Pharmaceuticals, 1998 WL 35307753, *1 (S.D. Ohio), where the court summarily held that the

OPLA abrogated an OCSPA claim based on a drug manufacturer’s “false and/or misleading

advertising, representations and statements.” Id.

       Plaintiffs’ OCSPA claim, in part, relies on allegations that that defendants “knowingly

made false and misleading statements” about Subsys’s safety “in violation of” the OCSPA. (Doc.

1-2 at 19, ¶ 105). Accordingly, the OCSPA claim, like plaintiffs’ misrepresentation claims,

depends on alleged violations of a “general duty not to deceive.” See Stratford, supra, 2008 WL

                                                13
2491965 at *8. The OPLA does not abrogate the OCSPA claim to the extent it relies on such

allegations. See id.; Hutchens, supra, 2016 WL 5661582 at *12; Elward, supra, 264 F. Supp. 3d

at 896.

          The opinion in Blake, supra, does not convince me otherwise. That case is over twenty

years old, provides scant analysis, and is not mandatory authority. See 1998 WL 35307753.

          I therefore find that the OPLA does not abrogate plaintiffs’ OCSPA claim to the extent it

is based on alleged active misrepresentation. 8

                                 III. Plaintiffs’ OCSPA Claim Is
                         a Personal Injury Claim and Must Be Dismissed

          Defendants also argue that “Plaintiffs’ OCSPA claim (Count 8) should be dismissed”

because it is a personal injury claim. (Doc. 6-1 at 17-18).

          The OCSPA “do[es] not apply to . . . [c]laims for personal injury.” Ohio Rev. Code §

1345.12(C). The statute “will bar . . . claims that require proof of a personal injury in order to

establish a[n O]CSPA violation.” Whitaker v. M.T. Auto., Inc., 855 N.E.2d 825, 833 (Ohio 2006).

An OCSPA claim is viable, however, where a plaintiff’s injuries are “a consequence of . . .

[O]CSPA violations.” Id.

          Citing Whitaker, supra, plaintiffs argue that Michael’s injuries resulted from defendants’

alleged OCSPA violation. (Doc. 12 at 20). Defendants’ counter that the gravamen of plaintiffs’

claim is a personal injury suit. (Doc. 6-1 at 17-18). I agree with defendants.

          “In enacting the OCSPA, the legislative intent was to preclude the fleecing of Ohio

consumers by unscrupulous suppliers who misrepresented their products or services.”

Chamberlain v. Am. Tobacco Co., 1999 WL 33994451, *17 (N.D. Ohio) (Gaughn, J.) (internal



8
    As explained infra, however, independent grounds exist to dismiss the OCSPA claim.


                                                  14
quotations and citation omitted). OCSPA claims, then, “involve economic harm to consumers”

not “a supplier’s misrepresentations which resulted in physical harm to a consumer.” Id.

       The court in Chamberlain, supra, dismissed plaintiffs’ OCSPA claim based on their

physical harm that defendant tobacco companies’ “deceptive and fraudulent business practices”

allegedly caused. Id. at *16. Similarly, the court in Utz v. Howmedica Osteonics, Corp., 2008

WL 11378848, *4-5 (N.D. Ohio) (Oliver, J.) dismissed plaintiffs’ OCSPA claim based on one

plaintiff’s injuries from allegedly defective spinal rods. The court denied plaintiffs’ OCSPA

claim for medical expenses because such “expenses derive directly from [the treated plaintiff’s]

physical injury.” Id.

       Likewise, here, “[t]he predominate harm, which is the gravamen of this case, is the

alleged physical harm associated with” Michael’s use of Subsys. See Chamberlain, supra, 1999

WL 33994451 at *7. Plaintiffs’ OCSPA claim, therefore, is barred as one for personal injury.

       Plaintiffs argue that, at a minimum, they may recover the “costs of the prescriptions

based on fraudulent marketing and the like.” (Doc. 12 at 20 (internal citations omitted)). I

disagree. The court in Chamberlain, supra, rejected a similar request for “restitution of the

purchase price” of the tobacco products. I likewise reject plaintiffs’ argument. 9




9
  Defendants cite Utz, supra, to argue that plaintiffs cannot recover their prescription costs. (Doc.
13 at 15 (citing 2008 WL 11378848 at *4-5)). That case, as it relates to restitution for the cost of
the product at issue, is unhelpful. The plaintiffs in Utz sought restitution for the cost of the
defective spinal rods. The court denied that request, not because the rods resulted in the
plaintiff’s injury, but because they “were not a separate economic loss and [were] instead part of
Plaintiffs’ medical expenses. There is no indication that Plaintiffs purchased these rods apart
from the surgery.” 2008 WL 11378848 at *5. Here, however, Michael purchased his Subsys
prior to his overdose, not as a course of treatment for his overdose.


                                                 15
                                 IV. Plaintiffs’ NIED, Loss of Consortium,
                                      and Unjust Enrichment Claims

       Defendants argue that plaintiffs’ unjust enrichment, loss of consortium, and NIED claims

must be dismissed. These claims are derivative of plaintiffs’ other allegations. That is, plaintiffs

claim that, because of defendants’ wrongdoing: 1) defendants were unjustly enriched; 2) Julie

“lost the love and affection and support of her husband;” (Doc. 1-2 at 21-22, ¶ ¶ 120); and 3)

Julie “suffered . . . severe emotional distress” when she found Michael unresponsive from his

overdose (id. at 22, ¶¶ 123-24).

       To the extent these claims rely on claims that are preempted, abrogated, or otherwise

subject to dismissal, they cannot survive. Insofar as they rely on plaintiffs’ remaining claims,

however, they remain viable. Thus, I grant defendants’ motion to dismiss these claims to the

extent they are based on plaintiffs’: negligence claim, common-law strict liability claims,

statutory strict liability claim based on inadequate warning, misrepresentation claims, 10 and

OCSPA claim. I overrule the motion to dismiss these claims to the extent they rely on plaintiffs’

statutory design defect claim.

                                     V. Plaintiffs’ Request to Amend

       Plaintiffs, in alternative to their opposition to defendants’ motion, “specifically invoke

Rule 15 of the Federal Rules of Civil Procedure and move . . . for leave to amend their

Complaint.” (Doc. 12 at 20). Defendants argue that plaintiffs’ “attempt to hedge their bets is

improper.” (Doc. 13 at 1 n.1). I agree with defendants.




10
   Because I have dismissed the misrepresentation claims without prejudice, plaintiffs may re-
raise the unjust enrichment, loss of consortium, and NIED claims, insofar as they rely on the
misrepresentation claims, in an amended complaint.
                                                 16
       “A party may amend its pleading only with the opposing party’s written consent or the

court’s leave. The court should freely give leave when justice so requires.” Fed. R. Civ. P.

15(a)(2).

       Here, however, plaintiffs have not properly moved to amend their complaint or

articulated grounds justifying such an amendment. “Rather, in opposition to the motion to

dismiss, Plaintiffs requested that they be permitted to amend the complaint in the event that the

Court found it to be deficient.” Begala v. PNC Bank Nat. Ass’n, 214 F.3d 776, 783 (6th Cir.

2000) (quoting district court); see also PR Diamonds, Inc. v. Chandler, 364 F.3d 671, 699 (6th

Cir. 2004) (“What plaintiffs have stated, almost as an aside to the district court in a memorandum

in opposition to the defendant’s motion to dismiss is also not a motion to amend.”) (quoting id.).

“Plaintiffs [are] not entitled to an advisory opinion from the Court informing them of the

deficiencies of the complaint and then an opportunity to cure those deficiencies.” Begala, supra,

214 F.3d at 784.

       I therefore deny plaintiffs’ sweeping request. 11

                                           Conclusion

       It is, therefore,

       ORDERED THAT

       1. Defendants Insys Therapeutics, Inc., Insys Pharma, Inc., and Insys Manufacturing,

            LLC’s motion to dismiss (Doc. 6) be, and the same hereby is granted in part and

            denied in part;




11
  Consistent with this opinion, however, I dismiss plaintiffs’ misrepresentation claims without
prejudice to their right to seek leave to amend. See, e.g., Stratford, supra, 2008 WL 2491965 at
*8-9 (dismissing complaint without prejudice to plead fraud and misrepresentation with
particularity).
                                                17
2. Plaintiffs’ second, seventh, and ninth causes of action are dismissed without

   prejudice;

3. Plaintiffs’ sixth, tenth, eleventh, and twelfth causes of action remain pending;

4. Plaintiffs’ thirteenth cause of action is dismissed without prejudice to plaintiffs’ right

   to seek punitive damages in further proceedings;

5. Plaintiffs’ remaining claims are dismissed with prejudice.

So ordered.

                                       /s/ James G. Carr
                                       Sr. U.S. District Judge




                                         18
